MEMORANDUM **
Respondent’s unopposed motion to dismiss this petition for review is construed as a motion to dismiss in part and a motion for summary disposition in part. So construed, respondent’s motion for summary disposition in part is granted with regard to petitioners Marco Antonio Duran Duran and Victor Hugo Duran Duran because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied with regard to petitioners Marco Antonio Duran Duran and Victor Hugo Duran Duran. See 8 USC § 1229b(b)(1)(A), (D).
Respondent’s unopposed motion to dismiss this petition for review in part with *608regard to petitioners Maria Elsa Duran Nieves and Marco Antonio Duran Aurioles for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in PART and DISMISSED in PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.